DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, remarks and a Declaration filed on 12/15/21. Claims 1, 4, 6, 10-11, 13 and 17-18 have been amended, no claims have been added or cancelled. Accordingly, claims 1-20 remain pending. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Response to Amendment
Election/Restrictions
Amended claims 10-11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The examined claims were drawn to a nanoparticle or a composition comprising them and a process of manufacturing the said nanoparticle. Amended claims are drawn to a method of treating inflammatory diseases or conditions. Method of treating disorders or conditions belong to a different statutory class of claims, have different limitations and are classified in different class/subclasses.  
claims 10-11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Accordingly claims 1-9 and 12-20 are under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 17-18 depend on claim 1 (2 or 3 which depend on claim 1). Claim 1 has been amended to limit the surface coating material to (PEG)modified phospholipids. However claims 4 and 17018 recite a surface coating material that may be selected from a large list of other materials not encompassed by the scope of parent claim 1. This is improper broadening of the scope of parent claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge et al (US 20060216353) in view of Benita et al (US 20140079642) and Cunningham et al (US20040018242).

	Liversidge et al teach compositions comprising at least one nanoparticulate corticosteroid and at least one antihistamine, the nanoparticulate corticosteroid having an effective average particle size of less than about 2000 nm. The compositions also comprise at least one surface stabilizer for the nanoparticulate corticosteroid (See abstract and [0023]). Any suitable dosage form can be used for the said compositions, injectable dosage forms (See [0026], [0037] and [0078]).
The said corticosteroids include betamethasone, cortisone, dexamethasone (DecadronRTM), etc, (See [0012], [0035] and [0084]). 
Liversidge et al also disclose that the said antihistamine and corticosteroid can be in a crystalline phase, amorphous phase, semi crystalline phase, semi-amorphous phase, or a combination thereof (See [0079]). The compositions comprise the said nanoparticles and pharmaceutically acceptable excipients, carriers, adjuvants (See [0078] and [0123]-[[0129]). 
Representative examples of surface stabilizers include polyvinylpyrrolidone, polyoxyethylene alkyl ethers, polyoxyethylene castor oil derivatives, polyoxyethylene sorbitan fatty acid esters (e.g., Tween 20TM and Tween 80TM), polyethylene glycols, PEG-phospholipid, PEG-cholesterol, PEG-cholesterol derivative,  etc, (See [0087]-[0104]). 
The said compositions comprise at least one nanoparticulate corticosteroid having an effective average particle size of less than about 2000 nm, less than about 1800 nm, less than 400 nm, less than 50 nm, etc, (See [0073] and [0113]). 
Liversidge et al also disclose that the said antihistamine/nanoparticulate corticosteroid compositions can be made using any suitable method known in the art. Methods of making nanoparticulate active agent compositions include, for example, milling, homogenization and precipitation.  One method of forming the desired nanoparticle corticosteroid dispersion is by microprecipitation. This is a method of preparing stable dispersions of nanoparticulate particles of the said composition in the surface stabilizers and one or more colloid stability enhancing surface active agents, said method comprising, for example, (1) dissolving the corticosteroid composition in a suitable solvent with mixing; (2) adding the formulation from step (1) with mixing to a solution comprising at least one surface stabilizer to form a clear solution; and (3) precipitating the formulation from step (2) with mixing using an appropriate nonsolvent (See [0168], [0191] and [0198]-[0200]). 
It is further disclosed that if the liquid sample consists of an aqueous dispersion of nanoparticulate corticosteroid and at least one surface stabilizer, the collected product will consist of spherical aggregates of nanoparticulate corticosteroid and surface stabilizer (See [0203]). 
Liversidge et al teach that the concentration of the corticosteroid can vary from about 99.5% to about 0.001%, or from about 90% to about 0.5%, by weight, and the concentration of surface stabilizer for the corticosteroid can vary from about 0.5% to about 99.9%, or from about 10% to about 99.5%, by weight, based on the total combined dry weight of the corticosteroid and at least one surface stabilizer, not including other excipients (See [0118]-[0119]). 
Liversidge et al lack a specific disclosure on the corticosteroid being a lipophilic long-chain ester such as dexamethasone palmitate or the surface coating material being the specific (PEG)modified phospholipids claimed. These would have been obvious to one of ordinary skill in the art in view of the teaching of the art including Benita et al and Cunningham et al. 

Benita et al teach an approach for the construction of therapeutic vehicles, for formulations that may be utilized to deliver the said therapeutic agents via routes of administration, including i.v., i.m, s.c, etc. (See [0035]).
Benita et al disclose a poly(lactic glycolic) acid (PLGA) nanoparticle having an average diameter of at most 500 nm, wherein said nanoparticle is associated with at least one agent selected from a lipophilic therapeutic agent contained within said nanoparticle (See [0038]). In particular, the average diameter is between about 10 and 50 nm, between about 50 and 500 nm, between about 50 and 300 nm, or between about 50 and 60 nm (See [0044]-[0046]). 
The at least one therapeutic agent is selected from insulin, dexamethasone, dexamethasone palmitate, cortisone, prednisone and others (See [0053] and [0056]).
 In some embodiments, at least one therapeutic agent is associated with the surface of the nanoparticle and at least one different therapeutic agent is associated to be contained within a core of said nanoparticle or within a matrix of said nanoparticle (See [0067]). 

Cunningham et al teach nanoparticulate compositions comprising nystatin. The said nanoparticles have an effective average particle size of less than about 2000 nm (See abstract).
The said nanoparticulate nystatin compositions can be formulated or co-administered with one or more non-nystatin active agents, which may be in an amorphous phase, and preferably has one or more surface stabilizers associated with corticosteroids, etc (See [0079]-[0082]).
The said active agents have an effective average particle size of less than about 2000 nm (i.e., 2 microns), such less than about 1000 nm, less than about 400 nm, or less than about 50 nm (See [0140]).
Cunningham et al disclose that Formulation 2 (FIG. 2B) comprised DSPE-PEG(2000)-Amine (i.e. the surface coating material of instant claims 5, 19 and 20) as a surface stabilizer and that these results demonstrate that nystatin can be successfully formulated into nanoparticulate compositions using novel stabilizers that may confer additional therapeutic advantage to the final formulation. All four formulations exhibited mean particle sizes of less than 250 nm and were free of agglomeration. Physical stability as measured by particle size was acceptable for all four formulations at 5 Cº (See [0023], [0179] and [0185]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Benita et al and Cunningham et al with that of Liversidge et al to arrive at the instant invention. It would have been obvious to do so because all references are directed to surface modified nanoparticles for effective drug delivery to the subjects in need thereof. While Liversidge et al do not specifically disclose dexamethasone palmitate as the therapeutic agent (dexamethasone is disclosed), Benita et al does and one of ordinary skill in the art would have been motivated to have selected the Benita et al’s palmitate salt of 
Furthermore, Liversidge et al teach surface coating materials including PEG-phospholipids, but lack specific disclosure on it being DSPE-PEG(2000)-Amine. However as taught by Cunningham et al, DSPE-PEG(2000)-Amine is one of the preferred surface coating material for nanoparticles and for drug delivery. As such it would have been obvious to one of ordinary skill in the art to have substituted Liversidge et al’s coating material with that of Cunningham et al’s because it is an alternatively usable species and also disclosed as preferred. 
It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for substituting them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the substituting salts of active agents as disclosed by the prior art.  It therefore follows that the instant claims define prima facie obvious subject matter. Cf. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes et al (US 20140329913) in view of Cunningham et al (US20040018242) and Benita et al (US 20140079642). 

Hanes et al teach nanoparticles formed by emulsion of one or more core polymers, one or more surface altering materials, and one or more low molecular weight emulsifiers have been developed. The particles are made by dissolving the one or more core polymers in an organic solvent, adding the solution of the one or more core polymers to an aqueous solution or suspension of the emulsifier to form an emulsion, and then adding the emulsion to a second solution or suspension of the emulsifier to effect formation of the nanoparticles. The core and emulsifier can be separate, conjugated together, or in the form of a block copolymer containing one or more blocks of the surface altering material. Preferably, the surface altering material is polyethylene glycol with a molecular weight from about 1 kD to about 10 kD, a density of from about 5 to about 25 chains/nm2. The density of the coating can be varied based on a variety of factors including the surface altering material, such as PEG, which may be at least, 0.1, 0.2, 0.5, etc, chains per nm2 (See [0010], [0090] and [0094]-[0098]). 
The said nanoparticles are particularly useful for the delivery of therapeutic or diagnostic agents. These can be administered enterally, parenterally, in particular, by intravenous or intramuscular administration, etc, (See [0012] and [0034]). 
"Nanoparticle," are defined as, a particle of any shape having a diameter from about 1 nm up to, but not including, about 1 micron, more preferably from about 5 nm to about 500 nm, most preferably from about 5 nm to about 100 nm. Nanoparticles having a spherical shape are generally referred to as "nanospheres" (See [0017]). 
The said nanoparticles preferably are coated with or contain one or more surface altering agents or materials. Examples of the surface-altering agents include, proteins, polyethylene glycol ("PEG") and poloxomers (polyethylene oxide block copolymers). The most preferred material is PEG. Examples of surfactants include, sorbitan monolaurate, polyoxyethylene (20) sorbitan monolaurate, polyoxyethylene (20) sorbitan monooleate, sorbitan trioleate, etc. (See [0083]-[0085]). 
Hanes et al disclose that "therapeutic agent" refers to an agent that can be administered to prevent or treat a disease or disorder and can be a nucleic acid, a protein, a small molecule, lipid, etc. Exemplary classes of small molecule therapeutic agents include, anti-inflammatory drugs, corticosteroids, etc (See [0036] and [0110]). 
Hanes et al disclose that the one or more therapeutic agents are encapsulated within a polymeric nanoparticle and/or associated with the surface of the nanoparticle, the percent drug loading is from about 1% to about 80% (See [0132]). 
Hanes et al disclose that techniques for making nanoparticles are known in the art and include, solvent evaporation, spray drying, nanoprecipitation, etc. Pharmaceutically acceptable excipients, including pH modifying agents, disintegrants, preservatives, and antioxidants, can optionally be incorporated into the particles during particle formation. As described above, one or more additional active agents can also be incorporated into the nanoparticle during particle formation (See [0260]). 
In the method of Solvent Evaporation, the polymeric components of the nanoparticle gene carrier are dissolved in a volatile organic solvent, such as methylene chloride. The organic solution containing the polymer-drug conjugate is then suspended in an aqueous solution that contains a surface active agent such as poly(vinyl alcohol). The resulting emulsion is stirred until most of the organic solvent evaporated, leaving solid nanoparticles. The resulting nanoparticles are washed with water and dried overnight in a lyophilizer Nanoparticles with different sizes and morphologies can be obtained by this method (See [0261]-[0262]).
Hanes et al disclose nanoparticles of active agents including corticosteroids surface modified with suitable agents including polyethylene glycols, but lack a specific disclosure on the corticosteroid being dexamethasone palmitate and the surface modifier being DSPE-PEG(2000) amine. These are known in the art as taught by Cunningham et al and Benita et al. 

Cunningham et al and Benita et al’s teaching are delineated above and incorporated herein. 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Cunningham et al and Benita et al with that of Hanes et al to arrive at the instant invention. It would have been obvious to do so because all references are directed to surface modified nanoparticles for effective drug delivery to the subjects in need thereof. While Hanes et al do not specifically disclose dexamethasone palmitate as the therapeutic agent, Benita et al does and one of ordinary skill in the art would have been motivated to have selected the Benita et al’s dexamethasone palmitate for corticosteroids of Hanes et al with a reasonable expectation of success. Hanes et al also do not specifically disclose DSPE-PEG(2000)Amine as the surface stabilizer, but Cunningham et al do and they also disclose that the said surface modifier provides superior results. As such one of 
It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for substituting them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the substituting salts of active agents as disclosed by the prior art.  It therefore follows that the instant claims define prima facie obvious subject matter. Cf. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.
Applicant’s arguments are mainly to motivation to combine the references and unexpected results, as stated in the Declaration. The arguments regarding the Declaration will be addressed below under Declaration. 
Applicant argues that “the Office action does not articulate any rationale why one skilled in the art would select any particular type of surface stabilizers from among the approximately 70 mentioned in Liversidge (see list at [0087]) and combine it with any particular type of corticosteroid from among the twenty-five mentioned (see list at [0084]. This represents 1,875 different possible pairings. The Office action does not explain why one skilled in the art would select the ones required by the claims, and then further modify (as would be required) according to teachings in the secondary reference. Liversidge itself does not provide any reason why any dexamethasone, much less the claimed type of glucocorticoid prodrug, would be paired with PEG-modified phospholipids. Simply referring to various paragraphs, as the Office action does, without any analysis or articulation of the reasons why one skilled in the art would combine the two laundry lists in the specific way required to achieve the claimed composition, fails to illuminate why a skilled artisan would have selected the claimed elements from the two lists” (Remarks, page 10). 
The arguments are neither persuasive nor commensurate with the scope of claims. It is noted that claim 1 and most claims depending on claim 1 are drawn to a nanoparticle comprising a lipophilic long-chain ester prodrug of a glucocorticoid. Only claims 2-3 and 16 are directed to dexamethasone or its palmitate ester. In other words, claims 1 and those depending on it, encompass many compounds of glucocorticoids, most likely more than 25. It is also noted that prodrug is defined as any derivative of the drug in the Specification. It is also noted that the Specification discloses a long list of suitable surface coating materials, some of which are also recited in claims 4 and 17-18. Accordingly, the claims are not limited to PEG-modified phospholipids or dexamethasone palmitate. 
It is further noted that Liversidge et al disclose a list of surface stabilizers which include PEG-phospholipid, PEG-cholesterol, PEG-cholesterol derivatives. Cunningham et al disclose surface coating materials for nanoparticle including DSPE-PEG(2000)Amine which has been exemplified. One of ordinary skill in the art looking to follow teachings of Liversidge et al would be motivated to look in the art for PEG-phospholipid compounds such as DSPE-PEG(2000)Amine as taught by Cunningham et al with a reasonable expectation of success. On the other hand, Liversidge et al disclose that suitable active /therapeutic agents for inclusion in the said nanoparticles 
Applicant then states that “Other than the huge lists noted above, all other, more specific portions of Liversidge teach towards surface stabilizers and corticosteroids that are not within the scope of the claims. See Examples 1-15” (See Remarks, page 11).
The statement is not found sufficient to overcome the rejection. Liversidge et al’s entire disclosure is drawn to surface stabilized nanoparticle of corticosteroids as an efficient mode of drug delivery. One glucocorticoid mentioned is dexamethasone and one listed surface stabilizer is PEG-phospholipid. The examined claims are also drawn to the same nanoparticles. The difference is the very specific glucocorticod derivative of some claims and the very specific surface coating material as claimed in some claims. For the said specific compounds, one of ordinary skill in the art is more than motivated to look in the art. 
Next argument is that there is no reasonable expectation of success and that  “one skilled in the art would not have a reasonable expectation that any modification implemented pursuant to such unspecific motivation would result in the claimed loading rate of higher than 25% by weight” (See Remarks, page 12). 
The argument is not persuasive because 1- the reasonable success is provided by Liversidge et al itself. It discloses that advantageously the nanoparticles of glucocorticoids such as dexamethasone are surface stabilized with surface stabilizers including PEG)phospholipids. Again, the only difference is the specific species of said based on the total combined dry weight of the corticosteroid and at least one surface stabilizer, not including other excipients. That is, the drug loading of the corticosteroid in the nanoparticle may be up to 99.5% by weight of the nanoparticle, which meets the claimed high loading of 25% or more.  
Additionally, whether looking for high drug loading or other advantages, the one skilled in the art is clearly motivated to follow the teaching of Liversidge et al and make modifications as disclosed in the rejection. As the courts have held, “In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” MPEP § 2141. 
The courts have also held that "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant then argues that the secondary reference Benita discloses polymer-based nanoparticles “comprising DHEA at a very low loading rate of 0.18 and 0.15% ([0222])” (See Remarks, page 14).
The recitation is not sufficient to overcome the rejection because Benita is relied upon for its disclosure of dexamethasone palmitate as a substitute for dexamethasone In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Regarding the teachings of Hanes et al, Applicant argues that “Hanes discloses nanoparticles comprising a core polymer coated with one or more surface altering agents, and an emulsifier ([0010]). In particular, example 3 describes nanoparticles of PLGA-PEG5k loading curcumin or BSA, with a loading rate of 9.1 and 16.7%, respectively ([0318])” (See Remarks, page 14).  
The above argument is not persuasive because Example 3 is one Example of the entire scope. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355, F.2d 961, 148 USPQ 510, 510 (CCPA 1966). 
Hanes et al teach that in the said nanoparticle, the percent drug loading is from about 1% to about 80% (See [0132]). Thus, while the Exemplified formulation of Example 3 discloses a 16.7% drug loading, Hanes et al envisioned and taught nanoparticles with high drug loading of up to 80%. 
Regarding the disclosure of Cunningham et al, Applicant argues that Cunningham et al teach nanoparticles of nystatin, which has a very different structure than corticosteroid prodrugs (See Remarks, page 15). 


                              Declaration under Rule 132 
Dr. Elias Fattal has provided a Declaration under Rule 132 that is dated 12/15/21.  The Declaration meets the formal requirements.  In the most relevant part, the Declaration details unexpected and superior results from the combination of dexamethasone palmitate and PEG modified phospholipids. 
A Declaration is due full consideration and weight for all that it discloses.   Declarations are reviewed for the following considerations:  1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)).  
The relevant criterion here are Nos. 2, 3, and 5, whether the Declaration presents a comparison to the closest art, whether the Declaration is commensurate in scope with the scope of the claims and whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness.  
The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. 
Relating to the criterion No. 2, whether the Declaration presents a comparison to the closest art, Declarant states that nanoparticles comprising DXP (assuming this means dexamethasone palmitate) and tyloxapole, polysorbate 80, poloxamer 407 and PEG-40 stearate were tried. With regard to DXP and Tyloxapol or DXP and Polysorbate 80, it is stated that “None of them allowed obtaining nanoparticles, but precipitates”. With regard to DXP and poloxamer 407 or PEG-40 stearate, Declarant states that “At a concentration of 0.05% by weight of DXP, the nanoparticles can be stable for at least 9 days, whether the surface coating material is Poloxamer 407 (Pluronics F127) or PEG-40 stearate. However, if the concentration of DXP is increased up to 0.075%, nanoparticles degrades after few days, i.e. their size increases dramatically as show by the graphs, or even the nanoparticles decompose and DXP crystalizes. Those nanoparticles are not stable with a high prodrug loading rate” (See, pages 2-3, item 7).  
The above recitation is not sufficient to meet the requirement of criterion No. 2 because 1- Declaration does not provide any comparison to the closest prior art. For 
Regarding the criterion No. 3, whether the Declaration is commensurate in scope with the scope of the claims, it is noted that most claims including claim 1 are drawn to any lipophilic ling chain ester of glucocorticoid prodrugs. As defined by the Specification the glucocorticoid may be any of a large number of compounds listed on page 9. Dexamethasone palmitate is one of the many compounds encompassed by claim 1. The Declaration is also not commensurate in scope with the scope of claims because claims 4 and 17-18 require the surface coating material be any of the listed compounds that are not limited to PEG-modified phospholipid and include tyloxapol, polysorbate 80, poloxamer 407, etc, which Declarant shows as inferior. Additionally, there is no stability limitation in the claims. 
Regarding criterion No. 5, whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness, the Declaration fails to overcome the rejections because it has been shown that references in combination would have lead one of ordinary skill in the art to the claimed nanoparticles with a reasonable expectation of success.  



Claims 1-9 and 12-20 are rejected. Claims 10-11 are withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616